Kilday, Judge
(concurring):
I concur.
I agree with the general proposition as expressed in the Chief Judge’s opinion, and previously adopted by this Court, that instructions on appropriate issues need not be given in the precise form requested by counsel and that in most cases it is sufficient if the instructions as given fairly and adequately cover the substance of the instructions requested. The case at bar appears to come within this category.
I am concerned, however, over the precise situation portrayed in this case; one which we have noted recently with increasing frequency. When a law officer has agreed to give a particularized instruction, counsel should be able to rely upon this assurance and not be required to remind the law officer of his commitment. The giving of the instruction is of special importance when, as here, it is an affirmative defense and is of the essence of the defendant’s position.
Had the law officer in this case not so clearly informed the court of its obligation with reference to the question of knowledge, I would look with less than favor on his lapse. Future cases of this nature will bear my searching examination.
I am authorized to state that Judge Ferguson agrees with these observations.